FILED
                             NOT FOR PUBLICATION                             OCT 06 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LE’ELDRED PALM, Sr.,                              No. 10-15721

               Plaintiff - Appellant,             D.C. No. 2:09-cv-02602-NVW

  v.
                                                  MEMORANDUM *
GO DADDY.COM, INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted April 20, 2011 **
                               San Francisco, California

Before:        SKOPIL, FARRIS, and LEAVY, Circuit Judges.

       Le’Eldred Palm, Sr. appeals pro se the district court’s judgment dismissing

his action pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to state a claim, see Williamson v. Gen.

Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir. 2000), we review for abuse of

discretion the denial of leave to amend, see Metzler Inv. GMBH v. Corinthian

Colls., Inc., 540 F.3d 1049, 1072 (9th Cir. 2008), and we review for abuse of

discretion the denial of a reconsideration motion, see Sch. Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      Palm attempted to allege claims in connection with agreements with

defendant regarding the leasing of numerous internet domain names. The single

issue Palm raised in his informal brief to this court is his contention that “my

complaint should have been filed as a diversity complaint not a federal question.”

      We reject Palm’s contention on appeal because his amended complaint

alleged federal question jurisdiction under 28 U.S.C. § 1331, as well as

supplemental jurisdiction over related state law claims under 28 U.S.C. § 1367. In

his amended complaint, he sought relief under both federal and state law, including

breach of contract, breach of fiduciary duty, conspiracy, copyright infringement,

extortion, forgery, fraud, fraudulent concealment, gross negligence, intentional

infliction of emotional distress, and wire fraud. The district court properly

dismissed Palm’s amended complaint because the complaint fails to plead facts

sufficient to establish that the defendant’s conduct constituted an actionable injury.


                                           2                                       10-15721
See Abagninin v. AMVAC Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008)

(conclusory allegations of law are insufficient to defeat a motion to dismiss for

failure to state a claim).

       Moreover, the district court did not abuse its discretion when it dismissed the

amended complaint with prejudice because it gave Palm sufficient opportunity to

amend his complaint and it was clear that the deficiencies could not be cured. See

Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1051 (9th Cir. 2008).

       Finally, the district court did not abuse its discretion in denying Palm’s three

motions to reconsider because Palm failed to show cause justifying reconsideration.

See School Dist. No. 1J, Multnomah County. 5 F.3d at 1263 (setting forth elements

for reconsideration).

       AFFIRMED.




                                            3                                    10-15721